                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

FRANK TIMOTHY BRUCE,                               )
                                                   )
                      Plaintiff,                   )
                                                   )       Case No. 6:17-CV-3073-SRB
v.                                                 )
                                                   )
BRAD COLE, et al.,                                 )
                                                   )
                      Defendants.                  )

                                           ORDER

       On June 26, 2020, the Eighth Circuit reversed and remanded this Court’s decision

denying summary judgment to Defendants Brad Cole and Christian County, Missouri. The

Eighth Circuit’s June 26 Order instructed this Court to enter summary judgment in both

Defendants’ favor. The mandate was issued on August 18, 2020. Accordingly, this Court

hereby grants summary judgment in favor of Defendants and against Plaintiff on all claims.

       IT IS SO ORDERED.



                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE

Dated: August 19, 2020




        Case 6:17-cv-03073-SRB Document 193 Filed 08/19/20 Page 1 of 1
